Case: 12-60427       Document: 00512273965         Page: 1     Date Filed: 06/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 14, 2013
                                     No. 12-60427
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANDRES FELIX-AGUSTIN,

                                                  Petitioner

v.

ERIC HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 676 130


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Andres Felix-Agustin, a native and citizen of Guatemala, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of the order of the Immigration Judge (IJ) denying his
application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(1). He
contends that the agency wrongly rejected his claims that he had been
continuously present in the United States for ten years and that removal would



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60427     Document: 00512273965      Page: 2   Date Filed: 06/14/2013

                                  No. 12-60427

result in extremely unusual hardship to his then 22-month-old daughter. See
§ 1229b(b)(1).
      We are statutorily barred from reviewing the IJ’s and BIA’s purely
discretionary denial of cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i); Sung
v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007). Although this jurisdiction-stripping
provision does not preclude review of constitutional claims or questions of law;
§ 1252(a)(2)(D); Sung, 505 F.3d at 377, we look past an alien’s framing of an
issue and will decline to consider “an abuse of discretion argument cloaked in
constitutional garb.” Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006)
(internal quotation marks, citation, and brackets omitted).
      Without citation to the record or precedent, Felix-Agustin argues that the
IJ’s determination that he failed to show ten years’ continuous presence
“necessarily” affected its analysis of the hardship of removal on his young
daughter. As the agency’s analysis of continuous presence relies on different
factors focused on the alien himself while the analysis of hardship focuses
exclusively on the qualifying relative, Felix-Agustin’s daughter, his claim is
unavailing. See § 1229b(b)(1); Matter of Monreal-Aguinaga, 23 I. & N. Dec. 56,
63 (BIA 2001). His challenge remains in essence a disagreement with the
agency’s analysis of the hardship factors and its discretionary determination,
over which this court lacks jurisdiction. See § 1252(a)(2)(B)(i); Sung, 505 F.3d
at 377.
      Accordingly, Felix-Agustin’s petition for review is DISMISSED for lack of
jurisdiction.




                                        2